 Case 2:20-cv-12260-PDB-EAS ECF No. 7 filed 10/06/20        PageID.45    Page 1 of 9




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

CORY ODELL DERRICK

                   Plaintiff,                       Case Number: 20-12260
                                                    Honorable Paul D. Borman
v.

MIDLAND COUNTY, ET AL.,

                   Defendants.
                                          /

            OPINION AND ORDER DISMISSING COMPLAINT

      Midland County Jail inmate Cory Odell Derrick (“Plaintiff”) has filed a pro

se civil rights complaint pursuant to 42 U.S.C. § 1983. He raises claims

concerning his failure to be tried or released on bond in a timely manner, a denial

of procedural fairness (presumably as to his pretrial proceedings), racial

discrimination/ethnic intimidation, and the lack of protection from Covid-19,

proper housing, and medical care while confined at the Midland County Jail. He

names Midland County, Advanced Correctional Healthcare, Public Defender

Daniel J. Duke, and Midland County Prosecutor Michael Gary Yelsik as the

defendants in this action. Plaintiff sues Midland County, Duke, and Yelsik in their

individual capacities and sues Advanced Correctional Healthcare in its individual

and official capacities. Plaintiff seeks injunctive relief and monetary damages.

(ECF No. 1, Complaint.) The Court has granted Plaintiff leave to proceed without
                                          1
 Case 2:20-cv-12260-PDB-EAS ECF No. 7 filed 10/06/20           PageID.46    Page 2 of 9




prepayment of the filing fee for this action. See 28 U.S.C. § 1915(a)(1). (ECF No.

3, Order Granting Application.)

      Having reviewed the matter, the Court dismisses with prejudice defendants

Duke and Yelsik and Plaintiff’s claims concerning his speedy trial/bail rights,

pretrial rights, and racial discrimination/ethnic intimidation. The Court dismisses

without prejudice Plaintiff’s remaining claims alleging a lack of sufficient

protection from COVID-19 and a lack of proper housing and medical care at the

Midland County Jail because they are duplicative of claims raised in an earlier-

filed complaint.

                               I. Standard of Review

      Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court is

required to sua sponte dismiss an in forma pauperis complaint before service on a

defendant if it determines that the action is frivolous or malicious, fails to state a

claim upon which relief can be granted, or seeks monetary relief against a

defendant who is immune from such relief. See 42 U.S.C. § 1997e(c); 28 U.S.C. §

1915(e)(2)(B). The Court is similarly required to dismiss a complaint seeking

redress against government entities, officers, and employees which it finds to be

frivolous or malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A. A complaint is frivolous if it lacks an arguable basis in law or in


                                            2
 Case 2:20-cv-12260-PDB-EAS ECF No. 7 filed 10/06/20         PageID.47    Page 3 of 9




fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S.

319, 325 (1989).

      A pro se civil rights complaint is to be construed liberally. Haines v.

Kerner, 404 U.S. 519, 520-21 (1972). Nonetheless, Federal Rule of Civil

Procedure 8(a) requires that a complaint set forth “a short and plain statement of

the claim showing that the pleader is entitled to relief,” as well as “a demand for

the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The purpose of this rule is to “give

the defendant fair notice of what the claim is and the grounds upon which it rests.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted).

While this notice pleading standard does not require “detailed” factual allegations,

it does require more than the bare assertion of legal principles or conclusions.

Twombly, 550 U.S. at 555. Rule 8 “demands more than an unadorned, the

defendant-unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Id. (quoting Twombly,

550 U.S. at 555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’

devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

      To state a civil rights claim under 42 U.S.C. § 1983, a plaintiff must allege

that: (1) he or she was deprived of a right, privilege, or immunity secured by the

federal Constitution or laws of the United States; and (2) the deprivation was


                                           3
 Case 2:20-cv-12260-PDB-EAS ECF No. 7 filed 10/06/20          PageID.48    Page 4 of 9




caused by a person acting under color of state law. Flagg Bros. v. Brooks, 436

U.S. 149, 155-57 (1978); Harris v. Circleville, 583 F.3d 356, 364 (6th Cir. 2009).

A plaintiff must also allege that the deprivation of rights was intentional, not

merely negligent. Davidson v. Cannon, 474 U.S. 344, 348 (1986); Daniels v.

Williams, 474 U.S. 327, 333-36 (1986).

                                    II. Discussion

                        A. Claims against Defendant Duke

      Plaintiff fails to state a claim upon which relief may be granted against

Public Defender Daniel J. Duke. It is well-settled that appointed and retained

attorneys performing traditional functions as defense counsel do not act “under

color of state law” and are not state actors subject to suit under 42 U.S.C. § 1983.

Polk Co. v. Dodson, 454 U.S. 312, 318, 325 (1981); Elrod v. Michigan Supreme

Ct., 104 F. App’x 506, 508 (6th Cir. 2004); see also Cicchini v. Blackwell, 127 F.

App’x 187, 190 (6th Cir. 2005) (“Lawyers are not, merely by virtue of being

officers of the court, state actors for § 1983 purposes.”). There is no allegation that

defendant Duke exercised any powers traditionally reserved to the State – nor is he

responsible for any alleged failure of the State to try Plaintiff or release him on

bond. See, e.g., Hassink v. Mottl, 47 F. App’x 753, 755 (6th Cir. 2002) (affirming

dismissal of state prisoner’s § 1983 claim against defense attorneys because they

were not state actors and were not responsible for denial of appeal bond request);


                                           4
 Case 2:20-cv-12260-PDB-EAS ECF No. 7 filed 10/06/20         PageID.49    Page 5 of 9




White v. Robertson–Deming, 9 F. App’x 418, 419-20 (6th Cir. 2001) (state

prisoner’s allegation that public defenders failed to competently represent him

failed to state a claim under § 1983). Because defendant Duke is not a state actor

subject to suit under § 1983, he will be dismissed.

B.     Speedy Trial/Bail and Pretrial Proceedings Claims and Claims Against
                              Defendant Yelsik

      Plaintiff alleges that he has not been tried or released on bond in a timely

manner and alleges a denial of procedural fairness (presumably referencing his

pretrial proceedings). He names Midland County Prosecutor Michael Gary Yelsik

as the defendant responsible for these alleged violations. Such claims, which

concern Plaintiff’s ongoing state criminal prosecution, are subject to dismissal for

failure to state claims upon which relief may be granted under § 1983. A claim

under § 1983 is an appropriate remedy for a state prisoner challenging a condition

of his imprisonment, see Preiser v. Rodriguez, 411 U.S. 475, 499 (1973), not the

validity of continued confinement. See Heck v. Humphrey, 512 U.S. 477, 486-87

(1994) (holding that a state prisoner does not state a cognizable civil rights claim

challenging his imprisonment if a ruling on his claim would necessarily render his

continuing confinement invalid, until and unless the reason for his continued

confinement has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal, or has been called into question by a federal



                                          5
 Case 2:20-cv-12260-PDB-EAS ECF No. 7 filed 10/06/20          PageID.50    Page 6 of 9




court’s issuance of a writ of habeas corpus under 28 U.S.C. § 2254). This holds

true regardless of the relief sought by the plaintiff. Id. at 487-89.

      Heck and other Supreme Court cases, when “taken together, indicate that a

state prisoner's § 1983 action is barred (absent prior invalidation) – no matter the

relief sought (damages or equitable relief), no matter the target of the prisoner’s

suit (state conduct leading to conviction or internal prison proceedings) – if success

in that action would necessarily demonstrate the invalidity of confinement or its

duration.” Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005). The underlying basis

for the holding in Heck is that “civil tort actions are not appropriate vehicles for

challenging the validity of outstanding criminal judgments.” Heck, 512 U.S. at

486. Moreover, Heck applies to civil rights actions filed by pretrial detainees. See

Adams v. Morris, 90 F. App’x 856, 858 (6th Cir. 2004) (citing Alvarez–Machain v.

United States, 107 F.3d 696, 700-01 (9th Cir. 1996); Hamilton v. Lyons, 74 F.3d

99, 102-03 (5th Cir. 1996)); Gorenc v. City of Westland, 72 F. App’x 336, 339 (6th

Cir. 2003) (Heck applies to pending charges); Reese v. Gorcyca, 55 F. App’x 348,

350 (6th Cir. 2003) (pre-trial detainee’s speedy trial and ineffective assistance

claims barred by Heck).

      If Plaintiff were to prevail on such claims in this action, his continued

confinement (as a pretrial detainee) would be called into question. Consequently,

his claims concerning the pending criminal prosecution are barred by Heck and


                                           6
 Case 2:20-cv-12260-PDB-EAS ECF No. 7 filed 10/06/20         PageID.51     Page 7 of 9




must be dismissed. Given this determination, Plaintiff also fails to state any claims

for relief against defendant Yelsik and he will be dismissed.

             C. Racial Discrimination/Ethnic Intimidation Claims

      Plaintiff also raises claims of systemic racism, racial injustice, and racial

inequality under the rubric of racial discrimination/ethnic intimidation. Plaintiff,

however, fails to support the claims with any factual allegations. He fails to

describe what any of the defendants did or did not do based upon his race or

ethnicity, how any such actions violated his constitutional rights, or to otherwise

explain the claims with any specificity. Conclusory allegations are insufficient to

state a civil rights claim under § 1983. Iqbal, 556 U.S. at 678; Twombly, 550 U.S.

at 555-57; Crawford-El v. Britton, 523 U.S. 574, 588 (1998); Moldowan v. City of

Warren, 578 F.3d 351, 390-91 (6th Cir. 2009). Plaintiff thus fails to state claims

upon which relief may be granted as to these issues in his complaint and these

claims will be dismissed.

          D. Lack of COVID-19 Protection and Medical Care Claims

      Plaintiff alleges that conditions at the Midland County Jail fail to sufficiently

protect him from COVID-19 and that he has not been provided proper housing and

medical care while confined at the Midland County Jail. Such allegations state

potential claims for relief under § 1983 against the remaining defendants, Midland

County and Advanced Correctional Healthcare. But these claims are duplicative of


                                          7
 Case 2:20-cv-12260-PDB-EAS ECF No. 7 filed 10/06/20          PageID.52    Page 8 of 9




claims raised in an earlier-filed complaint. In that complaint, Plaintiff and nineteen

additional prisoner-plaintiffs contend that, while incarcerated at the Midland

County Jail, they have been insufficiently protected from COVID-19 and provided

inadequate housing and medical care. See Scouten et al. v. Midland County Jail, et

al., No. 20-11708.

       A federal court may exercise its discretion to dismiss a duplicative suit. See

Smith v. SEC, 129 F.3d 356, 361 (6th Cir. 1997). Dismissal of a second,

duplicative suit is a “‘common disposition because plaintiffs have no right to

maintain two actions on the same subject in the same court, against the same

defendant at the same time.’” Twaddle v. Diem, 200 F. App’x 435, 438 (6th Cir.

2006) (quoting Curtis v. Citibank, N.A., 226 F.3d 133, 138-39 (2d Cir. 2000)). The

Court will dismiss Plaintiff’s surviving claims without prejudice to his rights in the

earlier-filed case.

                                   III. Conclusion

       For the reasons stated, the Court concludes that Plaintiff fails to state a claim

upon which relief may be granted under 42 U.S.C. § 1983 as to defendants Duke

and Yelsik and as to his claims concerning his speedy trial/bail rights, pretrial

rights, and racial discrimination/ethnic intimidation. Accordingly, the Court

DISMISSES WITH PREJUDICE the claims against defendants Duke and Yelsik




                                           8
 Case 2:20-cv-12260-PDB-EAS ECF No. 7 filed 10/06/20          PageID.53    Page 9 of 9




and the claims concerning speedy trial/bail rights, pretrial rights, and racial

discrimination/ethnic intimidation.

      The Court DISMISSES WITHOUT PREJUDICE Plaintiff’s claims

alleging lack of sufficient protection from Covid-19 and lack of proper housing

and medical care at the Midland County Jail, because they are duplicative of

claims raised in an earlier-filed complaint.

      SO ORDERED.

                                        s/Paul D. Borman
                                        PAUL D. BORMAN
                                        UNITED STATES DISTRICT JUDGE
Dated: October 6, 2020




                                           9
